DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed October 25, 2021.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
one of ordinary skill in the art would not have been motivated to modify the teaching of Adachi, Gaboury et al., LEE, and/or Hu et al. to further includes, among other things, the specific of the active gain control circuit comprising a feedback impedance electrically coupled between an output and a second input terminal of the operational amplifier, and configured to control a gain of the operational amplifier (claims 1 and 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844